Citation Nr: 1423041	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1966 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2013, the Veteran filed a notice of disagreement as to his request for an adjudication of his hearing loss and tinnitus, which included the issue of whether there was clear and unmistakable evidence (CUE) in the April 29, 1976 RO decision that denied service connection for hearing loss.  However, following the issuance of a February 2013 statement of the case, the Veteran failed to perfect a timely appeal with regard to the CUE issue.  See Veteran's April 2013 correspondence (accepted in lieu of VA Form 9).  Therefore, the CUE issue is not currently before the Board.

The Veteran testified at a March 2014 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the electronic claims file maintained in the Virtual VA System.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.




FINDINGS OF FACT

1.  The RO declined to reopen the claim for service connection for bilateral hearing loss in a June 2007 rating decision on the grounds that no new and material evidence had been submitted; the RO also denied service connection for tinnitus on the grounds that there was no evidence to show that the condition occurred in or was caused by service.  The Veteran did appeal this decision, so the June 2007 rating decision is final.

2. Evidence received since the June 2007 rating decision was not previously considered by agency decision makers, relates to an unestablished fact necessary to substantiate the Veteran's claims, is not cumulative or redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's bilateral hearing had its onset during service.

4.  The Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied reopening of the claim for service connection for bilateral hearing loss and denied service connection for tinnitus is final.  38 U.S.C.A. §7105 (c) (West 2002); 38 C.F.R. §§3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2013).

3.  New and material evidence has been received, and the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2013).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed, such error was harmless and will not be further discussed.

II.  New and Material Evidence

The Board recognizes that although the RO did not mention reopening, it did address the matters of service connection for bilateral hearing loss and tinnitus on the merits in the February 2013 Statement of the Case (SOC).  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

In a June 2007 rating decision, the RO declined to reopen the claim for service connection for bilateral hearing loss on the grounds that no new and material evidence had been submitted which could link his current hearing loss to service.  The RO also denied service connection for tinnitus on the grounds that there was no evidence to show that the condition occurred in or was caused by service.  The Veteran did appeal this decision, and so the June 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the June 2007 rating decision includes the Veteran's testimony at the March 2014 Board hearing.  The Veteran testified that his hearing began to decline when he came under artillery fire while in service, and that it resulted in a difficulty hearing, especially  high frequency tones, and high pitched voices.  The Veteran also stated that this hearing difficulty had continued since service.  The Veteran also testified that he began to experience ringing in his ears while in service in 1969, and had continued to experience ringing in his ears since then.  This evidence is new as this hearing testimony was not previously considered and material as it pertains to an unestablished fact of the claims that was previously lacking, i.e. the incurrence of hearing loss and tinnitus in service and a continuity of symptoms since service.  The Veteran's testimony is therefore adequate evidence to raise a reasonable possibility of substantiating the claims.  Therefore, the claims for service connection for bilateral hearing loss and tinnitus are reopened.




III.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

As the Veteran has been diagnosed with a chronic disease, bilateral sensorineural hearing loss (organic disease of the nervous system), under 38 C.F.R. § 3.309(a), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Pursuant to 38 C.F.R. § 3.303(b) , where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.

A layperson is competent to report on the onset and continuity of his current symptomatology.   Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  An audiological examination was conducted at the Veteran's August 1966 pre-induction examination, which showed pure tone thresholds, in decibels, as:

Hertz
500
1000
2000
3000
4000
Right
15
10
10
10
5
Left
30
15
10
10
15

Given that the Veteran's pre-induction examination was administered prior to October 31, 1967, when the service departments adopted International Standards Organization (ISO) units, the Board has converted the above audiological findings from American Standards Association (ASA) units to the ISO standard.  

Upon separation examination in June 1970, the Veteran's hearing results were recorded as:

Hertz
500
1000
2000
3000
4000
Right
0
0
0

0
Left
0
0
0

0
  
The Veteran has a current bilateral hearing loss disability.  A  February 2007 VA examination diagnosed the Veteran with bilateral sensorineural hearing loss and showed the Veteran with auditory thresholds of 40 decibels or greater in 2 out of 5 thresholds for both ears, meeting VA's disability requirements as outlined in 38 C.F.R. § 3.385.

The Veteran claims that he was exposed to loud noise in service.  The Veteran is competent to report in-service injury and his testimony is credible and consistent with the circumstances of his service.  The Veteran's military occupational specialty (MOS) as a field artillery unit commander is consistent with acoustic trauma in service.  The Board finds that his noise exposure is consistent with the types, places and circumstances of his service, and exposure to in-service acoustic trauma is conceded.  The Veteran has therefore met the in-service injury or event requirement with regard to this claim.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

As to whether his current bilateral hearing loss is related to service, in a June 2010 statement, the Veteran has consistently claimed that he developed hearing loss while serving as a combat field artillery unit commander, and was exposed to artillery fire, without the use of ear protection.  He stated that during his separation physical, he was asked by the medical clerk if he could hear him, and when he said yes, the clerk checked off the appropriate boxes and never administered an audiology examination.  The Veteran also denied any post-service hearing exposure, pointing out that his post-service experiences included being a student and a tennis coach.  At his Board hearing in March 2014, the Veteran testified that he developed difficulty hearing in service, especially high frequency noises and high-pitched voices, and that his hearing difficulty had continued since then.  The Veteran is competent to report the onset and continuity of symptoms of his hearing loss since service, and the Board finds no inherent reason to doubt the Veteran's credibility.  Accordingly, the Board finds that the Veteran's statements are both competent and credible evidence that his symptoms began during service and that he had a continuity of symptomatology to the present.  Davidson v. Shinseki, 581 F.3d 1313 (2009).

The only medical opinion of record, is the February 2007 VA examination.  The VA examiner opined that it was not likely that the hearing loss had its origins in service, because the service treatment records were within normal limits at the time of discharge.  However, the examiner did not consider any other evidence, including the Veteran's lay statements.  Also, the examiner failed to consider that the absence of evidence of hearing loss in service does not a bar service connection for hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  Therefore, the February 2007 VA examiner's opinion carries no probative weight. 

Therefore, the Board finds that the Veteran's bilateral hearing loss is related to his noise exposure in service.  The Veteran has provided competent and credible statements as to the onset of his hearing loss and a continuity of symptomatology since service.  His statements are further bolstered by the results of a January 1975 private audiology examination, which showed hearing loss in both ears less than five years after service.  The totality of the evidence supports the claim.  Accordingly, service connection for bilateral hearing loss is warranted and the claim is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Service treatment records do not reveal any complaint, diagnosis, or treatment for tinnitus.   The Veteran has stated that he developed tinnitus while in close combat in 1969.  The Veteran also testified at his hearing in March 2014 that developed
ringing in his ears during service, and that it has persisted since.  The Veteran is  competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The Board notes no basis in the record upon which to question the credibility of the Veteran.

Although the February 2007 VA examiner opined that tinnitus did not have its origins in service, the Board finds that it lacks probative value because the examiner's opinion was based solely on the lack of documentation in the service treatment records.  Therefore, the preponderance of the competent and credible evidence establishes the onset of tinnitus in service and its presence since.  Service connection for tinnitus is warranted.


ORDER

New and material evidence having been presented, the claim for entitlement to bilateral hearing loss is reopened.

New and material evidence having been presented, the claim for entitlement to tinnitus is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


